—Judgment unanimously reversed on the law and indictment dismissed. Memorandum: The court erred in denying defendant’s motion to dismiss the indictment on the ground that the People failed to *916establish their readiness for trial within six months of the commencement of the criminal action (see, CPL 30.30 [1] [a]). The People concede that they are chargeable with 143 days of the 425 days between the filing of the accusatory instrument and their announcement of readiness. In addition, the People failed to make a record establishing that the 91-day delay between April 22 and July 22, 1991 was excludable as an adjournment consented to by the defense (see, CPL 30.30 [4] [b]; People v Collins, 82 NY2d 177, 181-182; People v Smith, 82 NY2d 676, 678; People v Cortes, 80 NY2d 201, 216; People v Liotta, 79 NY2d 841, 843). The prereadiness delay of 234 days exceeded the statutory speedy trial period and defendant is entitled to dismissal of the indictment. (Appeal from Judgment of Monroe County Court, Maloy, J., trial; Doyle, J., motion — Grand Larceny, 3rd Degree.) Present — Green, J. P., Balio, Fallon, Callahan and Boehm, JJ.